DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DELFON BLAIR,
                                 Appellant,

                                      v.

                 WEST PALM BEACH COURTHOUSE,
                            Appellee.

                               No. 4D20-2488

                               [March 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502019CA015927XXXMB.

  Delfon Blair, Doral, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.